 N.K. PARKER TRANSPORT 547N.K. Parker Transport, Inc. and M.K. Parker Trans-port, Inc. successor and joint Employers and Local 283 International Brotherhood of Team-sters, AFLŒCIO and Steven D. Horsch. Cases 7ŒCAŒ38717, 7ŒCAŒ39313, and 7ŒCAŒ39660 September 29, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN  AND HURTGEN On November 28, 1997, Administrative Law Judge John H. West issued the attached decision.  Respondent N.K. Parker Transport, Inc. (NK) filed exceptions and a supporting brief.  Respondent M.K. Parker Transport, Inc. (MK) filed exceptions, a supporting brief, and a reply brief.  The General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions as modified and set forth in full below, and to adopt the recommended remedy and Order as modified and set forth in full below. The judge found that MK is a successor to NK; that at all material times MK and NK have been joint employers of the bargaining unit employees; and that the Respon-dents violated Section 8(a)(3) and (1) of the Act by enter-ing into an employee leasing agreement in order for MK to avoid hiring a majority of NK™s employees and to evade recognition of the Union.  The judge further found that MK violated Section 8(a)(3) and (5) by dealing directly with employees, by setting terms and conditions of em-ployment for newly hired employees which differed from those established by the collective-bargaining agreement between NK and the Union, and by refusing to return Ste-ven Horsch to work.  Although we agree with the judge that MK violated the Act, we do not adopt his findings of violations of Section 8(a)(3) or his entire rationale for find-ing violations of Section 8(a)(5). I. THE RELATIONSHIP BETWEEN NK AND MK A. Facts Until March 1, 1996,1 NK engaged in the tank truck transportation of oil and petroleum products at a facility in Dearborn, Michigan.  NK™s employees (drivers) were, at all material times, covered by a collective-bargaining con-tract between NK and Teamsters Local 283 International Brotherhood of Teamsters, AFLŒCIO (the Union).                                                                                                                       1 All subsequent dates are in 1996 unless indicated otherwise. Norman Parker, NK™s sole owner, had been in poor health for a number of years and, in 1995, decided to re-tire.  Parker entered into negotiations with Philip McKinley, already in the trucking business, for the sale of NK. McKinley made it clear to Parker in their presale discus-sions that he wanted to acquire only NK™s assets because he felt there were ﬁpotential liabilities hanging out thereﬂ that he did not want to incur.2  Parker, on the other hand, told McKinley that he wanted the purchaser of his busi-ness to continue his drivers™ employment so that drivers nearing retirement age could vest in the next level of their pensions3 and so that he (Parker) could avoid a substantial monetary penalty he would owe the union pension fund if NK were to go completely out of business.4 McKinley suggested an employee leasing agreement, to which Parker agreed.  Parker and McKinley signed two separate agreements:  an asset purchase agreement in which McKinley™s new company, MK, agreed to buy sub-stantially all NK™s assets,5 and an employee leasing agreement in which MK agreed to lease drivers from NK.  Union Business Agent Mickey Hamilton testified about a meeting Parker and McKinley held with NK drivers just prior to the sale of NK.  Parker told the assembled drivers that he wished to retire, but did not want to ﬁpull the plugﬂ on drivers who were working towards their pensions; that, as of March 1, he would cease transporting products and become an employee leasing company, leasing employees ﬁpredominantlyﬂ to MK;6 and that this business arrange-ment would allow drivers to vest in their pensions and allow Parker to avoid substantial monetary penalties im-posed by the union pension fund.  McKinley told the driv-ers that he would be getting a trained, qualified work force.  He added that ﬁnothing really would changeﬂ re-garding day-to-day operations because Phil Mathes, NK™s  2 McKinley referred to NK™s involvement in a serious accident in which two people had died. 3 The number of drivers NK was to lease to MK (not more than 15) was dictated by NK™s requirement that it continue to be a fully partici-pating employer in the Central States Pension Fund. 4 The record indicates that Parker was referring to the advice he re-ceived from counsel concerning his potential withdrawal liability under the Employee Retirement Income Security Act of 1974 (ERISA).  Under the terms of 29 U.S.C. § 1381, which was added to ERISA as part of the Multi-Employer Pension Plan Act Amendments of 1980, an employer that withdraws from a multiemployer pension plan is liable for its pro rata share of unfunded vested benefits.  2 Hardin, Developing Labor Law 1754 (3d ed. 1992). 5 The assets included office furniture, transportation contracts, and NK™s customer lists.  A second asset purchase agreement, between an equipment-leasing company owned by Parker and Transmac, a corpora-tion set up by McKinley, provided that Transmac would purchase the tractor trailer trucks used by NK. 6 In fact, NK™s only customer was MK. 332 NLRB No. 54   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 548vice president and operations ma
nager, would continue to 
be in charge of dispatching the work.
7  On March 1, without hiatus, MK commenced the busi-
ness of tank truck transportation of oil and petroleum 
products,
8 operating out of the same terminal previously 
used by NK, servicing substantially the same customers, 

and using the same driver complement.  Mathes continued 
to be responsible for the day-to-day operation of the ter-
minal, supervising and assigning work to the drivers now 
leased to MK.  The drivers™ job duties and benefits did not 
change.  The terms of the co
llective-bargaining agreement 
continued to be applied to the leased drivers. 
At the beginning of June, McKinley told Hamilton that 
it was necessary to hire additional drivers to handle in-

creased business.  NK wanted to ﬁdwindleﬂ its work force 

and did not intend to hire additional employees to lease to 
MK.  Hamilton expressed the view that this sounded like a 
ﬁdouble-breastingﬂ operation a
nd that the company had a 
contract with the Union to supply drivers.  McKinley re-
plied that Hamilton™s problem was with NK with whom 
the Union had a contract.  McKinley also said that al-

though an MK contract with the Union covering MK™s 
newly-hired drivers ﬁwould not be out of the question,ﬂ 
McKinley had no interest in the Union™s pension or health 
care plans. MK hired its first driver on June 20.  MK-hired drivers 
received wages and benefits di
fferent from those paid to 
leased drivers.  McKinley did not bargain with the Union 
over the new drivers™ terms and conditions of employ-
ment.   
McKinley wanted new drivers MK hired to be given 
preference in dispatch order and shift selection.  Mathes 

told him that the NK collective-bargaining agreement pro-
vided guarantees for leased drivers.  McKinley agreed to 
allow Mathes to ﬁwork it out between the MK and NK 
drivers.ﬂ  Mathes devised a dispatch schedule delineating 
the order in which the MK and NK drivers would be put to 
work and the shifts to which they would be assigned. 
B. Analysis 1. Employee leasing agreement 
The judge found that the employee leasing agreement 
was a ﬁshamﬂ entered into ﬁin order for Respondent MK to 
                                                          
                                                           
7 According to Steven Horsch, a driver who attended the meeting, 
McKinley said that he wanted to
 expand MK™s business and that he 
wanted the NK drivers to stay on, and Parker and McKinley stated that 
Mathes and Ed Kolle, an NK dispatcher, would continue to perform 
their dispatching jobs.  Mathes testifie
d that Parker told the drivers they 
would continue to be employed by
 NK and would be leased back to 
MK so that drivers could draw th
eir pensions and the ﬁwithdrawal 
liabilityﬂ would ﬁgo awayﬂ; and that McKinley stated that it would not 
be out of the question for MK to hire more drivers. 
8 At this point, when NK ceased doing business as a trucking com-
pany, it became an employee leasing company. 
avoid hiring a majority of NK™s unit employees and to 
allow MK to evade recognitionﬂ of the Union.  The record, 
however, does not support the judge™s ﬁshamﬂ finding.   
Evidence of antiunion motivation is lacking. Parker tes-
tified that he wished to protect his drivers by continuing 

their employment with whoever purchased his business.  
Parker was also legitimately concerned with insulating 
himself from a large monetary penalty which he would 
have incurred had he gone completely out of business.  
Similarly, McKinley had legitimate business reasons for 

acquiring only the assets of NK, i.e., he did not want to be 
responsible for NK™s potential liability arising from a seri-
ous accident. At the time, the Union did not object to the 
lease agreement; the union-represented drivers continued 
to work under the terms of NK™s collective-bargaining 
contract with the Union in a business that otherwise might 
have become defunct, and con
tinued to vest in their pen-
sions.  Furthermore, employee leasing arrangements are 
common in the transportation industry.
9  In sum, the re-
cord clearly establishes that
 the employee leasing agree-
ment was not a ﬁsham,ﬂ but a legitimate business ar-

rangement.   
Relying on his ﬁshamﬂ finding, the judge stated that the 
Respondents™ conduct can only be
 described as inherently 
destructive of important employee rights within the mean-
ing of 
NLRB v. Great
 Dane Trailers
, 388 U.S. 26, 34Œ35 
(1967).  Therefore, he concluded that MK and NK violated 
Section 8(a)(3) and (1) of the Act by entering into the em-
ployee leasing arrangement.  We have reversed, however, 
the judge™s ﬁshamﬂ finding.  Consequently, we also re-
verse his conclusion that MK and NK violated Section 
8(a)(3) and (1) by entering into the employee leasing 
agreement. 
2. Joint employer issue  
We find that NK and MK are joint employers of the 
drivers leased to MK.  We also find that NK and MK are 
joint employers of the drivers MK hired. 
ﬁThe joint employer concept recognizes that two or 
more business entities are in 
fact separate but that they 

share or codetermine those matters governing the essential 
terms and conditions of employment.ﬂ  
Laerco Transpor-tation
, 269 NLRB 325 (1984), citing 
Boire v. Greyhound 
Corp
., 376 U.S. 473 (1964), and 
NLRB v. Browning-Ferris 
Industries
, 691 F.2d 1117 (3d Cir. 1982).
10  Whether MK 
is a joint employer of the NK-supplied employees is ﬁes-
sentially a factual issue,ﬂ a
nd depends on a showing that 
MK ﬁmeaningfully affects matters relating to the employ-
 9 See, e.g., 
Laerco Transportation, 269 NLRB 324 (1984), and 
Schnabel™s Drivers for Lease
, 249 NLRB 1164 (1980). 
10 See also 
Capitol EMI Music, 311 NLRB 997 (1993), enfd. mem. 
23 F.3d 399 (4th Cir. 1994). 
 N.K. PARKER TRANSPORT 549ment relationship.ﬂ  
Laerco Transportation
, 269 NLRB at 
325. The lease agreement provides that NK is to supply driv-
ers to MK and be responsible 
for their wages and benefits.  
The leased drivers™ terms and conditions of employment 
are governed by the collective-bargaining agreement be-
tween NK and the Union.  Nevertheless, MK in fact exerts 

sufficient control over the leased 
drivers™ daily activities to 
be considered a joint employer. 
The lease agreement states that
 the leased drivers are to 
be ﬁfamiliar with and comply with the work rules and 
safety procedures adopted byﬂ MK.
11  As the following 
examples illustrate, MK has 
actively policed the drivers™ 
compliance with its work rules and safety procedures.  On 
March 22, A&C Carriers Vice President Rodger Nelson
12 issued a memo to drivers about MK™s policy on theft and 
dishonesty.  The memo prescribed discharge for any em-
ployee caught draining product from his trailer, as well as 
for any other pilferage, theft, 
or dishonesty.  On April 7, 
Bill Halfmann, safety director for all three companies 

owned by McKinley, advised NK that one of its drivers 

needed a Department of Transportation-required physical 
exam and that he should take a drug test which was re-
quired by MK, but not by DOT.  On April 21, Halfmann 
issued a letter of investigation, which can result in disci-
pline, to an NK driver.  In May, MK discontinued NK™s 
benefit of providing and maintaining company uniforms.  

At the time of these personnel actions, all MK drivers 
were leased from NK. 
In addition, MK could effectiv
ely fire leased drivers.  
According to the lease, MK rese
rved the right to reject any 
driver NK supplied.  As the 
Horsch example discussed in 
section II below illustrates, MK has in fact utilized this 
provision of the leasing agreement.  See, e.g., 
W. W. Grainger, Inc
., 286 NLRB 94, 96 (1987), enf. denied on 
other grounds 860 F.2d 244 (7th Cir. 1988) (retaining right 
to refuse to employ any driver referred by driver leasing 
company, and to require the removal of any driver, indica-

tive of joint employer status). 
                                                          
                                                           
11 The Respondents rely on 
H&W Motor Express
, 271 NLRB 466 
(1984).  In that case, the Board refused to find a joint employer rela-
tionship despite the lessor employer™s
 requirement that leased employ-
ees comply with safety regulations 
and the lessor™s ability to request 
removal of a leased employee.  We find that case distinguishable.  The 
record in H&W
 revealed only a theoretical control over day-to-day 
activities of leased employees.  In the instant case, as we show below, it 
is clear that MK, to an extent not present in 
H&W
, meaningfully affects 
leased drivers™ terms and conditions 
of employment.  Further, regarding 
the removal issue, in 
H&W
 a removal request merely led to a driver™s 
reassignment to another employer, whereas, here, a leased driver re-
jected by MK is effectively terminated. 
12 McKinley is part owner of A&C Carriers and McKinley Trucking 
in addition to owning MK. 
We believe that the above facts demonstrate that MK 
exercised sufficient control over the working conditions of 
the NK-leased drivers to be found a joint employer, with 
NK, of those drivers. 
Beginning in June, MK hired new drivers to accommo-
date its expanding business.  These drivers perform the 
same work as the leased drivers and use the same equip-
ment.  The MK-hired drivers complete the same paper-
work as the leased drivers, use the same drivers™ room, 
share the same dispatch and bulletin boards, and punch the 
same timeclock, all located at the prior NK terminal.  Sig-
nificantly, Mathes, an NK supervisor, and Kolle, an NK 
employee, dispatch the MK-hir
ed drivers, as well as the 
leased drivers.
13  All drivers are dispatched from the same 
terminal to service the same customers.  MK has no super-
visors or managers at the terminal on a regular basis. 
We find that the above facts demonstrate that NK exer-
cised sufficient control over the working conditions of the 

MK-hired drivers to be found a joint employer, with MK, 
of the drivers hired after June.
14 3. Successorship  The Board has held that ﬁ[a] mere change in ownership 
of the employing business enterprise does not itself ab-
solve the new owner from the obligation to recognize and 

bargain with the labor organization that represented the 
employees of the former owner.ﬂ  
Premium Foods, Inc
., 
260 NLRB 708, 714 (1982), enfd. 709 F.2d 623 (9th Cir. 
1983).  Where there is substantial continuity between the 
predecessor business and the new employer, and where the 
bargaining unit remains unchanged and a majority of the 

employees hired by the new employer are represented by 
the union, the new employer will be obligated to recognize 
and bargain with the union representing the predecessor™s 
bargaining unit employees.
15  In making a ﬁcontinuityﬂ determination, the Board looks 
to whether (1) there has been substantial continuity of 

business operations; (2) the new employer uses the same 
plant with the same machinery, equipment and production 
methods; and (3) the same or substantially the same em-
ployees are used in the same jobs under the same working 
conditions and supervisors to produce the same product or 
 13 NK asserts that mere dispatching does not in any way affect the 
employment relationship of MK-hired drivers.  The record, however, 
belies this assertion.  McKinley™s and Mathes™ testimony regarding the 
integration of the leased and hired 
drivers™ schedules makes clear that 
Mathes, an NK supervisor, was given latitude in making dispatching 
assignments.  It is likewise clear that Mathes was the only supervisor of 
hired, as well as leased,drivers. 
14 See Continental Winding Co
., 305 NLRB 122, 123 fn. 4 (1991).   
15 NLRB v. Burns Security Services, 406 U.S. 168 (1973), and 
Fall 
River Dyeing Corp. v. NLRB
, 482 U.S. 27 (1987). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 550provide the same service.
16  This approach is primarily 
factual in nature and is based on a consideration of the 
totality of the circumstan
ces in any given situation.
17 The totality of the circumstances here persuades us that 
MK is successor to NK.  
MK is, like NK was, engaged in the tank truck 
transportation of petroleum products. 
MK™s initial workforce consisted entirely of indi-
viduals previously employed solely by NK. 
MK exercises sufficient control over the working 

conditions of the NK-supplied drivers to consti-
tute an ﬁemployerﬂ of those employees within the 
meaning of Section 2(2) of the Act.  
MK is based at the same Dearborn terminal 

where NK conducted its business.  
MK performs substantially the same services for 
substantially the same customers. 
MK drivers perform the same work with much of 

the same equipment. 
MK drivers, both leased and non-leased, report to 
the same supervisor.
18 A unit of all MK drivers, both leased and non-

leased, employed at the Dearborn terminal is ap-
propriate for purposes of collective bargaining.
19 In sum, with respect to the tank truck transportation of 
petroleum products, there is substantial continuity of busi-
ness operations between NK and MK.
20  Accordingly, we 
find that, effective March 1, MK, as successor to NK, was 

obligated to bargain with the Union. 
As a successor employer, MK was not bound to the col-
lective-bargaining agreement of the predecessor, NK.  

Burns, supra, 406 U.S. at 291.  Upon commencing opera-
tions on March 1, however, MK elected to maintain the 
terms and conditions of employment established by the 
collective-bargaining agreem
ent between NK and the Un-
ion.  Having done so, MK was obligated, under 
NLRB v.                                                           
                                                           
16 Premium Foods, Inc
., 260 NLRB at 714.  See also 
Fall River Dye-
ing, 482 U.S. 27 at 43. 
17 Id. 
18 Mathes continued to supervise the day-to-day operations of the 
Dearborn terminal.  The fact that he
 did not solicit customers or direct 
maintenance operations for MK is insignificant. 
19 Our finding in sec. I,B,2, supra, that all the bargaining unit em-
ployees are jointly employed by NK and MK distinguishes this case 
from 
M.B. Sturgis, Inc.
, 331 NLRB No. 173 (2000), which presented 
the issue of whether employees who are jointly employed may be in-

cluded in the same bargaining unit 
with employees who are employed 
solely by one of the joint employers. 
20 NK points to a number of factors it argues establish discontinuity, 
such as that MK has its own operating authority and liability insurance, 
trucks now feature MK decals, driv
ers are not required to wear uni-forms, and drivers are now treated to barbecues.  The factors NK cites 

have little or no impact on matters 
affecting the employees™ perform-
ance of their jobs on a day-to-day basis. 
Katz
, 369 U.S. 736 (1962), to continue those terms and 
conditions in effect until it bargained to impasse with the 
Union.  On June 20, when MK began hiring new employ-
ees, it paid them wages and 
benefits different from those 
set forth in the collective-bargaining agreement.  MK took 
this action without prior notice to the Union and without 
providing it an opportunity to bargain.  Accordingly, we 

find that MK violated Section 8(a)(5) by unilaterally im-
plementing different wages and benefits for drivers hired 
on and after June 20.
21  II. STEVEN HORSCH A. Facts NK discharged driver and union steward Horsch on 
February 13, 1997.  Horsch filed a grievance over his ter-
mination.  On March 18, 1997, the Michigan Tank Carri-
ers Joint State Committee
22 ordered, after considering the 
grievance, that Horsch ﬁbe returned to work with the Em-
ployer [NK] at such time that the Employer [NK] has 
work available.ﬂ Following the Joint State Committee 
decision, NK advised Horsch that he would ﬁbe put on a 
regular schedule as soon as 
[NK] acquires another cus-
tomer.ﬂ  Horsch has not been returned to work, allegedly 
because NK does not have a customer for which Horsch 
can work.  NK™s only customer is MK.  MK has advised 
NK that Horsch™s driving r
ecord does not meet MK™s 
standards.  B. Analysis The judge found that MK™s refusal to return Horsch to 
work violated Section 8(a)(3) and (5). Regarding the 
8(a)(5) allegation, the General Counsel does not argue that 
MK has an obligation to abide by the Joint State Commit-
tee decision.  Rather, the General Counsel argues that MK 
has an obligation to bargain with the Union about 
Horsch™s return.  For the fo
llowing reasons, we agree that 
MK violated Section 8(a)(5) by failing to bargain over 
Horsch™s return to work.
23  21 We also find, essentially for the reasons stated by the judge, that in 
June MK violated Sec. 8(a)(5) by 
dealing directly with unit employees 
and promising them improved benefits
 and working conditions if they 
would ﬁswitchﬂ from NK to MK.   
We do not adopt the judge™s finding 
that the above conduct also vio-
lated Sec. 8(a)(3) of the Act.  As discussed earlier, the judge™s 8(a)(3) 
findings are based on an ﬁinherently 
destructiveﬂ theory that is not supported by the facts of this case.  
22 The Union™s collective-bargaining agreement provides for this 
grievance procedure. 
23 We do not agree with the judge that
 the failure to return Horsch to 
work violated Sec. 8(a)(3).  The General Counsel argued that refusing 

to return Horsch to work was an integral facet of MK™s plan to avoid 
having to deal with the Union.  The primary evidence for MK™s pur-
ported plan was the employee-leasing agreement.  We have found that 
the employee-leasing agreement was a legitimate business arrangement. 
There is no other evidence to support 
a finding that the failure to return 
 N.K. PARKER TRANSPORT 551Under Sections 8(a)(5) and 8(d), it is unlawful for an 
employer to refuse to bargain with respect to mandatory 
subjects of bargaining.  
Fibreboard Paper Products v. 
NLRB, 379 U.S. 203, 209Œ210 (1964).  Termination of 
employment constitutes such a mandatory subject
.  Ryder Distribution Resources
, 302 NLRB 76, 90 (1991).  Simi-
larly, the reinstatement of Hors
ch is a mandatory subject.   
We have found earlier in this decision that MK is a suc-
cessor to NK™s tank truck transportation business, and that 

it is a joint employer with NK of the drivers that NK leases 
to MK.  Our joint employer finding is based in part on the 
fact that MK has the right, under its lease, to reject any 
driver that NK supplies.  In refusing to reinstate Horsch, 
NK relied on the fact that MK has exercised this right and 
has refused to accept Horsch as a leased driver.  Thus, MK 
has control over Horsch™s re
instatement and can bargain 
with the Union over this term and condition of his em-

ployment.  It follows that, as a successor employer, the 
duty to bargain about Horsch™s return to work attaches to 
MK.  
American Air Filter Co
., 258 NLRB 49, 53 (1981). 
A union may waive its right to bargain about a manda-
tory subject if it does not request bargaining.  The Board 

has held, however, that there is 
no waiver if it is clear that 
a request would have been futile.  
L. Suzio Concrete Co
., 325 NLRB 392, 398 (1998), enfd. 173 F.3d 844 (2d Cir. 
1999).  The record shows that it would have been a futile 
gesture for the Union to request either NK or MK to bar-

gain about Horsch™s reinstatement.  
Following the Joint Committee™s decision, NK an-
nounced that Horsch would be returned to work only when 
NK obtained another customerŠan obvious fiction, as NK 
planned to have no customers other than MK.  And, MK 
had clearly indicated that it 
would not accept Horsch as a 
driver.  Inasmuch as NK immediately made it clear that it 

would not comply with the Joint Committee decision and 

MK made it clear that it refused to accept Horsch, we find 
that it would have been futile for the Union to request bar-
gaining about Horsch™s reinstatement following the Joint 
Committee decision ordering reinstatement. 
We find, therefore, that MK violated Section 8(a)(5) of 
the Act by refusing to bargain with the Union about 
Horsch™s reinstatement. 
CONCLUSIONS OF LAW 
1. NK and MK are employers engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. Local 283 International Brotherhood of Teamsters, 
AFLŒCIO is a labor organization within the meaning of 

Section 2(5) of the Act. 
                                                                                            
                                                           
Horsch to work was motivated by union animus.  We therefore reverse 
and dismiss this 8(a)(3) allegation. 
3. All full-time and regular part-time employees em-
ployed at the Respondent™s Dearborn, Michigan facility, 
excluding all office clerical employees, guards and super-
visors within the meaning of the Act constitute a unit ap-
propriate for collective bargaining within the meaning of 
Section 9(b) of the Act. 
4. At all times material the Union has been the exclusive 
representative of all unit employees for the purpose of 

collective bargaining within the meaning of Section 9(a) of 
the Act. 
5. NK and MK are joint employers of the employees in 
the appropriate unit described above. 
6. MK is the successor employer to NK and is obligated 
to bargain with the Union as the exclusive representative 
of bargaining unit employees. 
7. By dealing directly with unit employees and promis-
ing them improved benefits and working conditions if they 

would ﬁswitchﬂ from NK to MK, MK has violated Section 
8(a)(5) and (1) of the Act. 
8. By unilaterally implementing different wages and 
benefits for newly-hired employees, MK has violated Sec-

tion 8(a)(5) and (1) of the Act. 
9. By refusing to bargain with the Union about Steven 
Horsch™s return to work since on or about March 18, 1997, 

MK has violated Section 8(a)(5) and (1) of the Act. 
THE REMEDY 
Having found that MK violated Section 8(a)(5) and (1) 
of the Act, we shall order it to cease and desist and take 
certain affirmative action to effectuate the policies of the 
Act. Specifically, we shall order MK, on request, to rescind 
the unlawful unilateral changes made on and after about 
June 20, 1996.  Nothing in our Order shall authorize or 
require the withdrawal or elimination of any changes 
unlawfully granted to employees without a request from 
the Union.  Wages and benefits that must be restored pur-
suant to this order shall be computed in the manner set 
forth in Ogle Protection Service
, 183 NLRB 682 (1970), 
enfd. 444 F.2d 502 (6th Cir. 1971), with interest as pre-
scribed in 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987).  Any amounts MK owes as a result of the 
failure to make payments to fringe benefit funds shall be 
calculated as specified in 
Merryweather Optical Co
., 240 NLRB 1213 (1979), and 
Kraft Plumbing & Heating
, 252 
NLRB 891 (1980), enfd. mem. 661 F.2d 940 (9th Cir. 
1981).
24  24 To the extent that an employee 
has made personal contributions to 
a fund that are accepted by the fund
 in lieu of the employer™s delin-
quent contributions during the peri
od of the delinquency, MK will 
reimburse the employee, but the amount of such reimbursement will 
constitute a setoff to the amount that MK otherwise owes the fund. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 552Finally, we shall order MK to bargain with the Union 
about returning Steven Horsch to work. 
ORDER The National Labor Relations Board orders that the Re-
spondent, M.K. Parker Transport, Inc., joint employer and 
successor, Dearborn, Michigan
, its officers, agents, suc-
cessors, and assigns, shall 
1.  Cease and desist from 
(a) Refusing to bargain with the Union as the exclusive 
collective-bargaining representa
tive of its employees in the 
following appropriate unit by dealing directly with unit 

employees: 
All full-time and regular 
part-time employees em-
ployed at the Respondent™s Dearborn, Michigan facil-
ity, excluding all office clerical employees, guards 
and supervisors as defined in the Act. 
(b) Unilaterally implementing 
different wages and bene-
fits for newly-hired employees. 
(c) Refusing to bargain with the Union about returning 
Steven Horsch to work. (d) In any like or related manner interfering with, re-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain in good faith with the Union 
concerning wages, hours, and other terms and conditions 
of employment and, if an 
understanding is reached, em-
body the understanding in a signed agreement. 
(b) On request of the Union, rescind the unlawful uni-
lateral changes made on and after June 20, 1996, in terms 
and conditions of employment of unit employees, and 
make whole unit employees and benefit funds for losses 
suffered as a result of these changes in the manner pre-
scribed in the remedy section of this decision.  
(c) Bargain with the Union about returning Steven 
Horsch to work. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, social security payment re-

cords, timecards, personnel records and reports, and all 
other records necessary to an
alyze the amount of backpay 
due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Dearborn, Mich
igan, copies of the attached 
notice marked ﬁAppendix.ﬂ
25  Copies of the notice, on 
                                                          
                                                                                             
25 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
forms provided by the Regional Director for Region 7, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive days in conspicuous places in-cluding all places where notices to employees are custom-
arily posted.  Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, defaced, 

or covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or closed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current 
employees and former employees employed by the Re-
spondent at any time since June 20, 1996. 
(f) Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsi-
ble official on a form provided by the Region attesting to 
the steps that the Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaint is dis-
missed insofar as it alleges violations not found. 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Re
lations Act and has ordered 
us to post and abide by this notice. 
 WE WILL NOT refuse to bargain with the Union as the 
exclusive collective-bargaining representative of our em-
ployees in the following appropriate unit by dealing di-
rectly with unit employees: 
All full-time and regular 
part-time employees em-
ployed at our Dearborn, Mi
chigan facility, excluding 
all office clerical employees, guards and supervisors 
as defined in the Act. 
WE WILL NOT unilaterally implement different wages 
and benefits for newly-hired employees. 
WE WILL NOT refuse to bargain with the Union about 
returning Steven Horsch to his former job. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with Local 283 Interna-
tional Brotherhood of Teamsters, AFLŒCIO as the exclu-
sive collective-bargaining representative of unit employ-
ees, and put in writing and sign any agreement reached on 
   N.K. PARKER TRANSPORT 553terms and conditions for our employees in the bargaining 
unit. 
WE WILL, on request of the Union, rescind the unlaw-
ful unilateral changes made on and after June 20, 1996, in 

terms and conditions of employment of unit employees, 
and make whole unit employees and benefit funds for 
losses suffered as a result of these changes.  
WE WILL bargain with the Union about returning Ste-
ven Horsch to work. 
 M.K. TRANSPORT, INC. 
 Ellen Rosenthal, Esq., 
for the General Counsel
. Michael C. Gibbons, Esq. 
(Beyer, Howlett, P.C.), 
of Bloomfield 
Hills, Michigan, for the Respondent
. Donald Vogel, Esq. (Michael, Best & Friedrich), 
of Chicago, 
Illinois, for the Respondent
. Doyle O™Connor, Esq. (Steinberg, O™Connor, Paton & Burns, 
P.L.L.C.), 
of Detroit, Michigan, for the Charging Party Un-
ion. DECISION 
STATEMENT OF THE CASE 
JOHN H. WEST, Administrative Law Judge.  The charge in 
Case 7ŒCAŒ38717 was filed by Local 283, International Broth-
erhood of Teamsters, AFLŒCIO (the Union) on July 5, 1996, and 
the charge in Case 7ŒCAŒ39313 was filed by the Union on De-
cember 20, 1996.
1 The charge in Case 7ŒCAŒ39660 was filed by 
Charging Party Steven Horsch on March 31, 1997.  An amended 
consolidated complaint (complaint) was issued on March 15, 
1997,2 alleging that N.K.  Parker Transport, Inc. (NK) and M.K. 
Parker Transport, Inc. (MK) violated Section 8(a)(1) and (3) and 
Section 8(a)(1) and (5) of the National Labor Relations Act (the 
Act), collectively, by entering into an employee leasing agree-
ment in order for MK to avoid 
hiring a majority of NK™s unit 
employees and to allow MK to 
evade recognition of the Union 
and assumption of the terms of the involved collective-bargaining 

agreement, by MK continuing as the employing entity and the 
successor of NK
3 and then, by MK dealing directly with unit 
employees and encouraging them to leave the payroll of NK and 
become directly employed by MK
 and promising them benefits 
and improved working conditions, by MK hiring new unit em-
ployees as drivers and, without 
the Union™s consent, unilaterally 
implementing different wages, be
nefits and working conditions 
for new drivers than those set forth in the involved collective-
                                                          
                                                           
1 Both of these charges were amended on February 27, 1997. 
2 The index and formal descripti
on of formal documents, GC Exh. 
1(aa), lists under ﬁ(v)ﬂ therein, an amended consolidated complaint, 
MK Parker Transport, Inc. indicat
es that the amended consolidated 
complaint is dated March 15, 1997, but it was served on May 19, 1997. 
3 The complaint alleges that the Respondents have codetermined la-
bor relations matters affecting unit 
employees, they have exercised 
common control and supervision over unit employees and they have 
been joint employers of the unit employees. 
bargaining agreement
4 and by MK refusing to return Horsch to 
work.
5  Respondents deny violating the Act as alleged. 
On the entire record, includ
ing my observation of the de-
meanor of the witnesses, and after due consideration of the briefs 
filed by the General Counsel and the Respondents,
6 I make the 
following FINDINGS OF FACT 
I. JURISDICTION 
NK is a corporation with an office and place of business in 
Dearborn, Michigan.  Through February 29, 1996, it was en-
gaged in the business of tank truck transportation of oil and 
petroleum.  Since March 1, 19
96, NK has been engaged in the 
leasing of licensed truckdrivers and other personnel to MK.  And 
since March 1, 1996, MK, a corporation with an office and place 
of business in Dearborn, has been engaged in the business of tank 

truck transportation of oil and petr
oleum.  The complaint alleges, 
the Respondents admit and I find that at all times material, Re-
spondents have been engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act and the Union is a labor 
organization within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR
 LABOR PRACTICES 
FACTS 
At the outset of the hearing herein the parties entered into the 
following stipulation, Joint Exhibit 1: 
 1.  Some, but not all, of the office furniture and equip-
ment, including two out of three computers, at Respondent 
NK™s facility, were among the asse
ts sold pursuant to the as-
set purchase agreement of March 1, 1996, among Norman 
Parker, N.K Parker Transport, 
Inc. and M.K. Parker Trans-
port, Inc. 2.  Of the 13 tractors used by Respondent NK prior to 
March 1, 1996, which tractors 
were leased by Respondent 
NK from N.K. Parker Leasing, Inc., then owner of the trac-

tors, 6 have continued to be used by Respondent MK since 
March 1, 1996, the tractors bei
ng leased by Respondent MK 
from Transmac, Inc., owner of th
e tractors.  Of the 22 trail-
ers used by Respondent NK prior to March 1, 1996, which 

trailer were leased by Resp
ondent NK from N.K. Parker 
Leasing, Inc., then owner of said trailers, 13 have continued 
to be used by Respondent MK since March 1, 1996, said 
 4 It is alleged that Respondents™ co
nduct is inherently destructive of 
the rights guaranteed employers in Section 7 of the Act. 
5 The complaint points out that 
the Michigan Tank Carriers Joint 
State Committee, pursuant to its authority granted in the involved col-
lective-bargaining agreement, issued
 a decision awarding Horsch rein-
statement to his position with NK.  As indicated in GC Exh. 14, it was 
resolved, as here pertinen
t, that Horsch would be 
returned to work with 
the Employer at such time that the Employer has work available. 
6 MK has filed a motion to reopen the record.  The General Counsel 
opposes the motion, accurately pointing out that the matter MK seeks to 

raise is a compliance matter.  Accordingly, MK™s motion is denied.  
The General Counsel™s unopposed motion to correct the transcript in 
three places is granted.  The compan
y name on L. 3, pp. 100 and 103 is 
changed to NK.  And the date on L. 
24, p. 124 is changed to June 24, 
1996. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 554trailers being leased by Respondent MK from Transmac, 
Inc., owner of said trailers. 
3.  At all material times, Norman Parker has been the 
sole owner of Respondent NK 
and N.K. Parker Leasing, 
Inc. 4.  At all material times, Phillip McKinley has been the 
50-percent owner of Respondent MK and the 50-percent 

owner of Transmac, Inc., the remaining owners of each 
company being immediate adult family members. 
5.  As of March 1, 1996, Re
spondent MK had the same 
customers as did Respondent NK prior to that date. 
6.  On March 1, 1996, Respondent MK leased from Re-
spondent NK all the employee drivers who had been em-

ployed by Respondent NK just prior to that date.  No other 
drivers were subsequently leased from Respondent NK by 

Respondent MK. 
7.  Since March 1, 1996, Respondent MK has leased 
from Respondent NK Phillip Ma
thes and Edward Kolle. 
8.  Respondent MK has not leased from Respondent NK 
any individuals other than those described in item[s] 6 and 7 
above. 9.  Since March 1, 1996, Norman Parker and Phillip 
Mathes have been supervisors of Respondent NK, within 

the meaning of Section 2(11) of the Act, of the drivers 
leased to Respondent MK by Respondent NK. 
10.  Admit complaint paragra
ph 6b with respect to Phil-
lip McKinley. 
11.  At all material times, William Halfman has been 
employed by A & C Carriers as the safety director and has 
also served in that capacity for McKinley Trucking, which 
pays a management fee to A & C for those services.  Since 
March 1, 1996, Halfman has also served in the capacity of 
safety director for Respondent MK, which pays a manage-
ment fee to A & C for those services.  In his capacity as 
safety director, Halfman is responsible for insuring compli-

ance with all United States and Michigan Department of 
Transportation (DOT) regulations. 
12.  At all material times, Rodger Nelson has been the 
vice president of A & C Carriers. 
13.  At all material times, A & C Carriers has been en-
gaged in the business of tank truck transportation of oil and 
petroleum.  Phillip McKinley has been a part owner of A & 
C and the other owners are immediate adult family mem-
bers. 14.  At all material times, McKinley Trucking has been 
engaged in the business of tr
ucking.  Phillip McKinley has 
been a part owner of McKinley Trucking and the other 
owners are immediate adult family members. 
15.  At all material times, Respondent MK has em-
ployed no managers or supe
rvisors other than Phillip 
McKinley. 
16.  Respondent NK, prior to March 1, 1996, and Re-
spondent MK, since March 1, 1996, leased the Dearborn fa-
cility from the same parties. 
17.  Since March 1, 1996, the drivers leased by Respon-
dent MK from Respondent NK and the drivers employed by 

Respondent MK have used the same forms for driver™s logs, 
vehicle reports, and freight bills. 
18.  Respondent MK first hired a driver on June 20, 
1996. 19.  Since March 1, 1996, Respondent NK™s sole cus-
tomer has been Respondent MK.   
 The asset purchase agreement da
ted March 1, 1996, by and be-
tween Norman Parker, an individual shareholder, NK (seller), 
and MK (purchaser) was received herein as General Counsel™s 
Exhibit 3.  The employee leasing agreement, dated February 28, 

1996, by and between NK and MK was received as General 
Counsel™s Exhibit 4(a) and (b).7  The asset purchase agreement 
dated March 1, 1996, by and be
tween Norman Parker, N. K. 
Parker Leasing, Inc. (seller) a
nd Transmac, Inc. (purchaser) was 
received herein as General C
ounsel™s Exhibit 6.  Phillip 
McKinley testified that he owns 50 percent of MK and his 
daughter owns 50 percent8; that he never had a joint venture or 
partnership with Norm Parker; that
 he rejected Parker™s proposal 
of sale in late 1990 because he
 had just acquired A&C Carriers; 
that in 1993 when Parker appr
oached him again to buy NK he 
rejected the offer because he thought the price was too high; that 

when Parker contacted him in September 1995 he told Parker that 
he would be interested but that 
he did not want to acquire any-
thing other than the assets of Pa
rker™s company9 and he did not 
want N.K. Parker™s labor force; that
 he agreed with Parker that if 
Parker was willing to operate a 
driver leasing company, MK 
would lease drivers from it; that he
 agreed to lease the number of 
drivers that NK had on its board but it would not exceed that 

number; that one of the reasons he was willing to take this ap-
proach was that with NK driver
s there was a certain amount of 
trained and qualified drivers that were immediately available to 
start up this business with so MK could be up and running with-
out going through an extensive training period of new people; 

that if he had not done this Parker would have had ERISA liabil-
ity regarding the Teamsters™ Cent
ral States Pension Fund; that 
MK was granted its own interstate and intrastate authority to 
provide the involved service; and that he negotiated a lease for 
the terminal property that NK formerly utilized but he leased less 
space than NK had leased.  On cross-examination McKinley 
testified that he leased all the drivers NK had at the time and not 
just the long-term drivers who were close to their pension; that it 
was not a consideration in his decision making process that if he 
hired NK™s work force, MK might have an obligation to recog-
nize and bargain with the Union; and that he guessed he ﬁproba-

bly fairly well would have underst
ood that but it was not part of 
                                                          
 7 GC Exh. 5 is a list of 13 drivers leased by MK form NK on March 
1, 1996.  The unit is described in par. 7 of the complaint as follows: 
All full-time and regular part-time employees employed at the Re-
spondents™ Dearborn, Michigan, facility, but excluding all office cleri-
cal employees, guards, and supervisor
s within the meaning of the Act. 
8 He and another daughter own the stock of Transmac. 
9 McKinley testified that he did not
 want anything but the assets be-
cause he ﬁfelt there were potential liabilities hanging out there that  . . . 
[he] didn™t want to incur . . . .ﬂ 
 On cross-examination McKinley testi-
fied that N.K. Parker had been involved in an accident in the late 80s 
that resulted in the death of two people and he ﬁwasn™t sure what the 

standing was there.ﬂ  McKinley also testified that the understood that 
Parker had the bulk of his business, including the interstate and intra-
state authority and his drivers, in the transport company and the trans-
portation equipment was in the leasing company. 
 N.K. PARKER TRANSPORT 555 . . . [his] decision making process.ﬂ  On redirect McKinley testi-
fied that at the time MK bought the assets of NK, other than 
NK™s drivers, there was not a re
adily available driving force of 
petroleum drivers that would have
 been available to MK.  Subse-
quently McKinley testified that it was very beneficial for MK to 

obtain a trained work force which was willing to transport gaso-
line, diesel fuel and aviation gasoline and which knew the re-

quirements of the customers which NK formerly serviced; that if 
MK did not use NK™s drivers MK would have had to hire and 
train drivers which would have been a lengthy process involving 
30 to 60 days; and that he believed that although there was a 
shortage of drivers he would have been able to fill the needs of 
MK if MK had not leased the drivers of NK.   
The Union has represented NK™s truckdrivers for a number of 
years.  The most recent collec
tive-bargaining agreement between 
NK and the Union, General Counse
l™s Exhibit 8, covers the pe-
riod from March 27, 1994, through November 14, 1998.
10 According to his testimony, Union Steward Steve Horsch and 
a few of the other drivers of NK were told by Phil Mathes that as 
of the first of March 1996 McKinley would be obtaining the 
equipment, the assets, everything of NK and the drivers were 

going to continue on as drivers. 
Toward the end of February 1996, according to the testimony 
of Union Business Agent Mickey Hamilton, Horsch advised him 

of the pending sale of NK.  Hamilton telephoned Phillip 
McKinley who indicated that he was considering purchasing the 
assets and leasing the involved drivers.  McKinley invited Hamil-

ton to attend the meeting which was going to be held with the 
NK drivers at NK™s facility the next day or so.   
Either the last day of February or the first day of March 1996 
Hamilton attended the meeting of NK
 drivers.  He testified that 
the meeting was held at the NK facility; that he, Norm Parker, 
Phillip Mathes, who is the operations manager of NK, and 
McKinley attended the meeting; that Parker opened the meeting 
indicating that he wanted to get out of the business but he did not 
want to pull the plug on the drivers who were working toward 
their pension with the Central States pension; that McKinley told 
those assembled that he was interested in the business and he 
thought that the drivers were the most valuable asset in that he 
would be getting a qualified,  trained work force that knew the 
work and the equipment; that when the drivers asked what would 
happen with respect to the day-to-day operations, McKinley 
answered that nothing really would change and it was going to 
continue the way it had been operating with Mathes in charge of 

the day-to-day workloads, dispatching the work; that McKinley 
said that as people reached their 5-year increments in their pen-
sions they would, they could tran
sfer from NK to MK where they 
probably would have a 401(k);
11 and that an employer which 
goes out of business ha
s a withdrawal liability in that it has to pay 
its pro rata portion of the unfunded union pension liability.  
Horsch testified that this meeting was held on the last day of 
February 1996; that McKinley indicated that he intended to ex-
                                                          
                                                           
10 The rider of NK and the Union to the agreement, which is effec-
tive for the period of November 15, 1994, to November 14, 1998, was 
received as GC Exh. 9. 
11 Hamilton explained that the individual must complete the 5-year 
increment in order to obtain the bene
fit from that 5-year increment. 
pand the business and he wanted the drivers to stay; and that 
Parker and McKinley both indicated that Phil Mathes and Ed 
Kolle were going to continue just as they were and that the sale 
was going to take place at midnight.  Phillip Mathes, who is the 
vice president and operations manage
r for NK, testified that this 
meeting took place on Wednesday, February 21; that Parker told 

the employees that they would continue to be employed by NK 

and would be leased back to McKinley™s company so that the 
work force could be ﬁdwindledﬂ in that drivers who left would 
not be replaced, the drivers could draw their pensions, and the 
ERISA obligation would go away; and that McKinley indicated 
at this meeting that currently NK could provide enough drivers 
but MK hiring drivers was not out of the question.  McKinley 
testified that Parker asked him to come to the meeting; and that 
he told those assembled that 
MK anticipated expanding NK™s 
customer list and he hoped that there would be more work then 
what they had enjoyed in the past. 
Mathes sponsored a copy of NK™s seniority list, Respondent™s 
Exhibit 3, which lists 13 drivers, Dispatcher Kolle and Opera-

tions Manager/Dispatcher Mathes. 
Hamilton testified that MK operated out of the same terminal 
that NK had; that all of the bargaining unit drivers continued to 

work out the same terminal; th
at the terms of the collective-
bargaining agreement continued to be applied to the drivers; and 
that the Union continued to receive dues-checkoff and pension 
contributions on behalf of these 
drivers.  Horsch testified that 
after March 1, 1996, there was no 
change in his job, the way the 
work was performed, or in his wa
ges or benefits; that after March 
1, 1996, some of the NK tractors were replaced with McKinley 
tractors, MK™s name was placed on the tractors and some of the 
trailers, and the managers at the 
Dearborn terminal remained the 
same except that NK™s vice president, Richard Frembes, was no 
longer there; that the three owner operators who worked for NK 
left sometime after March 1, 19
96; that the name N.K. Parker 
Transport on the entrance gate did not change after March 1, 
1996, while he worked at this terminal; that the parking area at 
the terminal was moved from one side of the building to another 
and three stalls were leased to another company; that there was 

just one drivers™ room and it was shared by both the NK leased 
drivers and the MK drivers; that
 there was one bulletin board in 
the drivers™ room and it is used for, among other things, dispatch 
orders and other paperwork for both the NK leased drivers and 
the MK drivers
12; that Parker paid for uniforms for the drivers 
and for the maintenance of the uniforms but in May 1996 Mathes 
told the drivers that they would have to pay for the maintenance 
of the uniforms since McKinley was not going to continue the 
uniforms or pay for the maintenance; that he asked Mathes how 
McKinley could decide this when
 the drivers worked for Parker 
and Mathes did not answer; that thereafter the cost of maintaining 
the uniform was taken out of his paycheck; that new uniforms 
came in November or December 
1996 and some of the drivers, 
including the NK leased drivers, wore the new uniforms; that 
before March 1, 1996, Mathes and Kolle gave the NK leased 
drivers their assignments and after March 1, 1996, Mathes and 
Kolle continued to give the drivers, including MK drivers, their 
assignments; that about once a month he saw MK Supervisors 
 12 GC Exh. 12 was posted on this bulletin board. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 556Bill Halfman, Paul Showers and Rodger Nelson at the Dearborn 
terminal; that the NK leased driv
ers and the MK drivers turn in 
their paperwork to Mathes or Kolle that on two occasions in July 

and August 1996 he saw two individuals come into the facility 
apply for employment, and speak to Mathes; that both of these 
individuals were hired; that both 
before and after March 1, 1996, 
if he needed time off he would ask Mathes; that after March 1, 
1996, the tractors were refueled out on the road and the fuel tank 
at the Dearborn terminal was removed; that before March 1, 
1996, he never had to have a rando
m drug test but as a leased 
driver to MK he had to submit to random drug testing which is a 
requirement of the United States
 Department of Transportation 
(DOT); and that after MK supplied uniforms not every employee 
wore them.  Mathes testified that before March 1, 1996, he ran 
everything as far as NK was c
oncerned, including soliciting new 
customers, submitting rates to new customers, and directing the 
entire maintenance operation; that MK had its own people who 
solicited customers, provided rates and cleared maintenance; that 

while NK did all of its billing, with MK all he does is verify that 
the paperwork turned in by the dr
ivers is complete before it is 
sent to McKinley™s office in Ca
rson City, Michigan; that as of 
March 1, 1996, the involved drivers operated under MK™s author-
ity and NK™s insurance had expired; that after March 1, 1996, 
MK acquired its fuel on the road whereas NK previously had a 

tank in the yard; that MK decals were placed on the tractors still 
in use13; that after June 1, 1996, he gave anyone seeking em-
ployment an application and refe
rred them to Halfman in Carson 
City; that MK leased a portion of the same terminal that NK 

leased; that a couple of weeks before the hearing herein the NK 
sign on the fence outside the terminal was covered with a MK 
decal; that he does not have auth
ority to discipline MK drivers; 
that only he or Parker can discipline NK drivers; and that he has 
neither been asked by management of MK to evaluate an MK 
employee™s performance nor has he been asked to give input 
regarding a raise to an MK employee by management of MK; 
that he dispatched both NK and MK drivers; and that he or Kolle 
process the timesheets of the NK drivers and schedule their pay-
roll and the timesheets of the MK drivers are sent to Carson City.  
Oresta Bersano, who was a truckdriver for NK, testified that 
there was no change in his job, 
wages, and benefits after March 
1, 1996, while he worked for NK. Bersano testified that after he 
left NK to work for MK he r
eceived his assignments the same 
way after the switch; that after March 1, 1996, the supervisors or 
managers he saw on a daily basis 
at the Dearborn facility were Mathes and Kolle; that he saw Halfman at the facility maybe 
once a month, and McKinley probably once every 2 or 3 months; 
and that after he switched to MK if he could not resolve a prob-
lem through Mathes he would 
contact Halfman.  On cross-
examination Bersano testified that Mathes scheduled and dis-
patched the drivers, and would tell him what the route was if he 
had an assigned route; that he handed in his transportation related 
documents to Mathes and he told Mathes if there was anything 

that needed to be done to the truck; and that Mathes never disci-
plined him and if he wanted a raise he would not ask Mathes.  
McKinley testified that Mathes 
was middle management that he 
leased for MK to oversee the day-to-day operations of the busi-
                                                          
 13 Decals were placed on the trailer as weather permitted. 
ness at the terminal; and that he, Mckinley, had no role in super-

vising or disciplining NK drivers. 
By memo dated March 22, 1996, from Roger Nelson to the 
employees of M.K. Parker, A&C Carriers, and McKinley, Gen-

eral Counsel™s Exhibit 12, Nelson indicated, among other things, 
that theft or dishonesty of any ki
nd will be subject to discharge.  
Hamilton testified that Local 283 represents some of the employ-
ees of A&C Carrier. 
On April 3, 1996, Bill Halfma
n of McKinley Trucking Co. ac-
cording to the document, issued a letter of investigation to Wil-
liam Walker, who is a NK driver, regarding a spill at Monroe 
County Airport, General Counsel™s Exhibit 13, Hamilton testified 

that letters of investigation sometimes result in discipline being 
issued.  Bill Halfman testified that
 he is the safety director for 
A&C Carriers, McKinley Trucking 
and M.K. Parker Transport; 
that he receives his paycheck from A&C Carriers; that he hires 
the employees for all three companies and he is responsible for 
keeping the drivers in compliance 
with the DOT regulations; that 
McKinley Trucking owns A&C Carriers and M.K. Parker Trans-
port; that Rodger Nelson signs the letters of investigation and he 
was gone at the time; that in the 2 years he has been safety direc-
tor he has issued three or four letters of investigation when Nel-
son was gone; and that he issued 
a letter of investigation to an NK employee this was shortly after MK started on March 1 and 
he probably reacted on what he 
thought was best, not normally 
doing this job. 
In early June 1996 McKinley talked to Horsch about the pos-
sibility of switching over to the MK
 board.  Horsch testified that 
he and McKinley discussed mone
y, the hourly wages and bene-
fits; that McKinley indicated that he was going to hire new peo-
ple because Norm Parker would not add drivers; that McKinley 
said that if Horsch would come over to MK he would be first in 
seniority; that McKinley said that
 the benefits would stay basi-
cally the same, the pay would be more per hour, he was going to 

start a 401(k) and he was going to contribute $26 a week; that he 
asked McKinley to put his offer in
 writing but McKinley said that 
there was nothing at that time; and that he never got back to 
McKinley with an answer.  McKinley testified that he initiated a 
conversation with Horsch and he told Horsch that if he switched 
to MK that it would probably cure the problem of working 
nights.
  On cross-examination McKin-ley testified that he told 
Horsch that at NK he was on the bottom of the seniority list 
which forced him to work nights and if he came to MK early 
enough he would be at the top of the seniority list which would 

allow him to work days. 
Bersano testified that sometime 
before he left NK and went 
with MK he had a conversation with McKinley at the Dearborn 
terminal; that he asked McKinley 
about the benefits and pay that 
MK was offering; that McKinley
 responded that the benefits 
would be pretty much the same although MK would not pick up 

all the deductibles on the insurance, there would be a 55-cent-
per-hour-pay increase; that McKinley said that he would be 

bringing in additional drivers to MK and he told Bersano and the 
other NK drivers present that it was the best time to switch be-
cause he was going to have to go out and hire more drivers off 
the street in order to fill the positions that he planned on; that he 
received a 55 cents per hour pay increase when he went to MK; 
that McKinley indicated that he wanted to get a 401(k) for the 
 N.K. PARKER TRANSPORT 557drivers; and that after he switched to MK in June 1996 his posi-
tion on the schedule board changed in that while Jimmie Fortner 
was under him after the switch Fortner had been at NK a couple 
of more years than he had.  On cross-examination Bersano testi-

fied that he initiated the discussion with McKinley; that the other 
drivers might have been present because there was a shift change; 
that McKinley answered the questions of the other drivers pre-

sent; and that he switched to MK because it was his understand-
ing from the meeting with the driv
ers just before the changeover 
that NK would not be around that much longer. 
About the beginning of June 1996 Hamilton was told that there 
were rumors that McKinley may 
be wanting to hire workers for 
MK.  Hamilton testified that he telephoned McKinley about the 
first week in June 1996 and asked him if he planned to do any 
hiring; that McKinley said that he did not have the drivers to 

cover the work and NK did not want to hire any more drivers; 
that he told McKinley that it sounded like some kind of a double- 
breasting operation and the Union had a contract with the com-

pany and the Union was supposed to supply the drivers; that 
McKinley said that the Union™s problem would be with NK with 
which the Union had the contract; that he told McKinley that he, 

Hamilton, was going to speak to the steward about taking action; 
that with respect to what MK was going to pay the new drivers, 
McKinley said that nothing was determined; that when he asked 

McKinley whether they were going to end up with a contract 
with respect to the new drivers, McKinley said that it would not 
be out of the question but he wo
uld not have any interest with 
any style of Teamsters pension or the healthcare; that McKinley 
never sought to bargain with the Union about the terms and con-
ditions of employment of non-leased drivers of MK; and that no 
Teamsters™ pension contributions were made on behalf of new 
drivers hired by MK. 
Mathes testified that the first MK driver was hired sometime in 
June 1996 when MK had more work available then NK could 
provide people to cover; and that the MK drivers had their own 
seniority and it did not affect the seniority of the NK drivers.  On 
cross-examination Mathes testified that he probably answered 
applicant™s questions about the job or the business; that he may 
have told the applicants the minimum requirements that they 
would have to meet in order for their application to be consid-
ered; and that he would send the application to Carson City; that 
he told the applicants that they would be contacted by Halfman; 
that sometimes Halfman interviewe
d applicants at the Dearborn 
terminal and he, Mathes, was asked to explain the dispatch or 
scheduling procedure but he never sat in for the entire interview; 
and that he believed he was asked how many additional drivers 
were necessary.  McKinley testified that the first driver that MK 
hired was someone who worked for A&C who no longer wanted 
to work weekends or nights; that Mathes told him that Bersano 

was interested in switching to MK; that he spoke with Bersano 
who approached him when he was at the Dearborn facility; that 
when he told Mathes that the MK
 drivers come first Mathes re-
minded him that under the collective-bargaining agreement be-
tween NK and the Union the drivers had a minimum 48-hour 
guarantee; and that it was decided that the first five drivers out of 

the terminal would be leased dr
ivers because he would have to 
pay for 48 hours for these drivers anyway.
  On cross-examination 
McKinley testified that he told Mathes that he wanted a peaceful 
driving force and if he could work it out between the MK and 
NK drivers so that it was satisfactory to most people concerned, 
then he, McKinley, would not get involved in it; that he had 
Mathes put some of the NK drivers at the top of the list ﬁbecause 

we did have guarantee to give to themŠto honor their guarantee 
with the bargaining unitﬂ; and that he and Mathes worked this out 
together. At the end of June 1996 Steward Horsch contacted Hamilton 
and told him that MK had hired drivers and they were going to be 
scheduled on the board; and that he told Horsch that a grievance 
had to be filed.  Horsch testified that when the MK drivers came 
on the board he was bumped to the night shift; and that some of 
the MK drivers went on the day shif
t.  Horsch also testified that 
he talked with Mathes about working nights and nothing 
changed; and that he then spoke with McKinley who told him 

ﬁyou™re stuck with the seniority of the N.K. unit.ﬂ  Mathes testi-
fied that when NK drivers Char
les Messer and Robert Nelson left 
it created an opening on the night shift and he filled the opening 
by going to the next man on the list which was Horsch; and that 
when Horsch objected he told Ho
rsch that his hands were tied. 
General Counsel™s Exhibit 15 is a list of dispatch orders dated 
June 24, 1996.  It lists six night driver positions, including that of 

Horsch.  This first list of dispatch orders which was posted after 
the MK drivers were hired was placed on the driver board.  

Mathes testified that the document was created by him; that it is 
strictly a scheduling tool; and that NK drivers make up the first 
five slots because pursuant to the collective-bargaining agree-

ment between the Union and NK the drivers have a guaranteed 
minimum and MK agreed with NK
 to pay the minimum for these 
drivers.  On cross-examination Ma
thes testified that the list does 
not indicate the order of seniority among all the drivers for shift 
choice; and that three company drivers went on days while there 
were leased drivers who remained on nights because it was de-
cided between MK and NK that the NK drivers were overflow 
drivers for the Company now that the company had its own em-

ployees and MK drivers would be given preference with respect 
to where MK wished to have them placed. 
By grievance report form dated June 26, 1996, General Coun-
sel™s Exhibit 11, Horsch alleges as follows: 
 Bargaining unit work has been unilaterally given to other 
divisions of McKinley, i.e., McKinley Transportation, A & 
C Carriers and MK Parker Tran
sportation.  This move de-
prives me of work conditions such as hours and shifts that 
my seniority otherwise would have provided me. 
 And the remedy asked for reads as follows: 
 To return all work previously performed by N.K. Parker . . . 

[Transportation] to N.K. Pa
rker employees, any further 
changes . . . [in] work conditions should be bargained col-
lectively with the Union. 
 A grievance meeting was held in late July 1996 at the NK/MK 
facility on the above-described grievance.  Hamilton testified that 
also discussed at this meeting 
was an information request about 
who were the owners; that they
14 discussed the issue that better 
                                                          
 14 Present were Horsch and one of th
e drivers, Pat Emerick, himself, 
Norm Parker, Phil Math
es, Patty Parker, who is Norm™s daughter, and 
an attorney.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 558shifts, starting times and days off were being taken away from 
the people with seniority; that Ma
thes said that they have a MK 
board and an NK board and he dispatches it appropriately, there 

is no seniority between the two groups, they are two separate 

groups and they are dispatched appropriately; that Mathes indi-
cated that he worked for NK and he was leased to MK; that 
Parker said that only five, and not the entire group, were guaran-

teed to work for MK; that most
 of the drivers wanted the day 
shift and one of the reasons for the grievance was that Horsch 
had been moved from the day shift to the night shift but Mathes 
said that he needed to make room for the new drivers and he had 
dispatched appropriately; that under the involved collective-
bargaining agreement seniority prevails with respect to dispatch-
ing and shifts; and that the new hires were not placed on the 
driver board in terms of seniority. 
According to the testimony of Bersano, a couple of months af-
ter he switched to MK Mathes said that there was an opening on 
day shift and Mathes asked him if he wanted it.  Bersano declined 
the offer at the time. 
A letter of investigation dated November 19, 1996, to Horsch 
was received as General Counsel™s Exhibit 17.  It indicates 
 The incident you were involved in on 
November 16, 1996
 is under investigation.  
Failure to notify dispatch of your intent 
to not complete your assigned shift
.  You will be notified of the results upon completion of the investigation.  [Emphasis 
in original.] 
 The letter was signed by Mathes for NK Parker.  Horsch testi-
fied that he received a copy of this letter on or about November 

19, 1996; that he was never quest
ioned by anyone at NK or MK 
about the incident which was the subject of the letter of investiga-

tion; and that after November 16, 1996, he made deliveries for 

Marathon. 
By letter dated December 4, 19
96, Respondent™s Exhibit 5, 
Hamilton advised McKinley as follows: 
 You are hereby advised that a majority of your employ-
ees, (drivers) have designated Teamsters Local Union 
No.283 as their collective-bargaining representative. 
We demand recognition for the purpose of collective 
bargaining and I will be at your office on Tuesday, Decem-

ber 17, 1996, at 10:00 A.M., for the purpose of conducting 
our first bargaining meeting.  If such date is inconvenient 

for you, please notify us so that a more convenient date can 
be agreed upon. 
In the event of any discrimination against any of your 
employees because of their union activities or in the event 

of your refusal to bargain with us, we will take prompt ac-
tion to remedy such discrimination or refusal to bargain. 
 McKinley testified that he also received a telephone message 
from Hamilton who indicated that he would be in Carson City for 

a bargaining session on December 17, 1996; that Hamilton did 
not show up for the meeting; and that he was aware that the Un-
ion filed a petition for an electio
n and them withdrew the petition 
the same day the charge was filed herein.  McKinley also testi-
fied that the Union represents employees of A&C at Romulus, 
Michigan. 
By letter dated February 13, 19
97, General Counsel™s Exhibit 
16, Horsch was advised by Mathes as follows: 
 Please be advised that your services for N.K. Parker 
Transport Company are no longer required.  This notice is 
effective immediately. 
On February 12, 1997, N.K. Parker Transport Company 
was advised that you had falsified a D.O.T. required form 

regarding your driving record.  Further, we have been ad-
vised that as a result of the c
onclusion of an investigation 
into an incident where you abandoned equipment without 
anyone™s knowledge or authorization, our customer suffered 
significant damage, due to your irresponsible action. 
The customer, to whom your services have been leased 
by N.K. Parker Transport Co
mpany, will not permit us to 
use you on their equipment or to service their customers. 
 Mathes testified that Halfman advised him that in a DOT re-
quired 12-month review of his previous driving record Horsch 
had indicated that he had received one violation when in fact he 
had received a second violation plus he had his license suspended 

for a period sometime in October 1996; and that based on the 
rules and regulations of the collective-bargaining agreement NK 
decided to terminate.  On cross-examination Mathes testified that 

he was probably advised by Half
man by telephone that Horsch™s 
driving record did not meet MK™s minimum standards on either 
October 12 or 13; and that he believed that MK™s minimum driv-
ing record standards are two points.  McKinley testified that in 
January or February 1997 he told Mathes that he was no longer to 
dispatch Horsch; that one of MK™s major customers complained 
about late deliveries, loads that had been dropped and in one 
instance a station ran out of gas, and the driver was Horsch; that 
it was discovered that Horsch had falsified a DOT form regarding 
his driving record; and that he to
ld Mathes and Parker that MK 
did not want Horsch driving for it anymore.  On cross-
examination McKinley testified th
at two of the stations which 
Horsch serviced ran out of gas with one instance occurring in 

November 1996 and the other in June 1996. 
A grievance report dated ﬁFebruary 15, 1997,ﬂ was received as 
General Counsel™s Exhibit 18.  It
 was filed by Horsch regarding 
his termination. 
The Michigan Tank Carriers Join
t State Committee minutes of 
regular meeting held on March 18, 1997, General Counsel™s 
Exhibit 14, contain the following: 
 RESOLVED, that the driver, 
Steve Horsch be returned 
to work with the Employer at such time that the Employer 
has work available; and that th
e time the driver has been off 
since the grieved discharge be considered a suspension 

without pay and without benefits for falsification of De-

partment of Transportation reports. 
 The completed minutes are dated March 24, 1997.  Mathes 
testified that Horsch has not b
een put back to work because NK 
does not have a customer for which Horsch can work; and that 

NK™s only customer, MK, has advised NK that Horsch™s driving 

record does not meet their minimum standards.  McKinley testi-
fied that he did not recall any conversation with Mathes or Parker 
following the hearing whether MK would make a tractor and 
trailer available to Horsch; that
 he thought Mathes and Parker 
understood his position that he did not want Horsch at MK; and 
that if Horsch applied for a job at MK he would not meet its 
standards with his driving record.  Subsequently McKinley testi-
 N.K. PARKER TRANSPORT 559fied that MK will not hire anybody with more than two points on 
their driving record; and that, with
 respect to a driver who already 
works for the MK and then gets points on his driving record, he 

would consult with MK™s insuran
ce company to determine if the 
driver is a risk. 
By letter dated March 25, 1997, 
on N.K. Parker Transport Co. 
letterhead, General Counsel™s Exhibit 19, Horsch was advised by 

Mathes as follows: 
 Please be advised that you will remain in a number one 
call back position consistent with the judgment of the state 
committee. 
You will be put on a regular schedule as soon as N.K. 
Parker Transport Company acquires another customer. 
 Bersano testified that at the end of March or the beginning of 
April 1997 Mathes approached him and told him that there was a 
position on the day shift because one of the drivers was going to 
be off sick for quite some time
 and possibly not coming back for 
medical reasons and he, Mathes, needed somebody to fill the 
position; and that he had talked to Mathes about getting on the 
day shift about 1 month prior to this conversation. 
By memorandum dated April 7,
 1997, General Counsel™s Ex-
hibit 7, Halfman advised NK Parker Dispatch as follows: 
 Our records show that Jake™s [Landskroener] DOT 
physical expires on April 24, 1997. In order for Jake to re-

main a qualified employee, he must have his physical re-
newed, and a copy of his new physical card in my posses-
sion, no later than April 23, 1997. 
Although not required by DOT that a driver take a drug 
test when renewing his physical, MK Parker Transport 
Company policy does require a drug test when renewing a 
driver™s physical. Please see th
at Jake also receives a drug 
test when renewing his physical. 
 Halfman testified that he is re
sponsible for making sure that 
any driver that is employed by 
MK, including those leased from 
NK, is a certifiable DOT employee.  On cross-examination he 

testified that the MK and the NK 
drivers are in the same pool for 
drug testing; and that the drug test results for NK drivers are sent 
to him and not Mathes.  Subseque
ntly Halfman testified that the 
drivers of A&C Carriers and McKinl
ey Trucking are also in the 
same testing pool. 
Analysis 
On brief the General Counsel contends that MK is a successor 
to NK in that MK is operating NK™s
 previous tank truck transpor-
tation business at the same locat
ion as NK providing substantially 
the same services to substantially the same customers, the NK 
drivers are performing the same work with much the same 

equipment and they report to the same supervisorsŠwho are also 
leased to MKŠand but for the employee lease agreement all 
relevant factors exist to determine that MK is a successor; that 
the National Labor Relation Board (the Board) in 
Harter Tomato 
Products Co
., 321 NLRB 901 (1996), found that it was immate-
rial for establishing successorship status that the new employ 
ingentity ﬁleasedﬂ the predecessor™s
 assets rather than purchasing 
them; that a new owner™s failure to hire its predecessor™s em-
ployees will not defeat a claim of 
successorship if such failure is 
shown to be motivated by the former employees™ affiliation with 
a union; that such unlawful motivation can be determined from 

union animus, a lack of a convincing rationale for refusing to hire 
the predecessor™s employees and evidence supporting an infer-
ence that the new employer conducted itself in such a way re-

garding staffing as to avoid a bargaining obligation; that 
McKinley gave no explanation for his aversion to hiring NK™s 
employees and MK presented no economic basis for its refusal to 
hire these employees at the time of the purchase; and that the 
employee leasing agreement was a means of MK attempting to 
evade recognition of the Union and assumption of the terms of 
the collective-bargaining agreemen
t.  Respondent MK, on brief, 
argues that it is not a successor to NK; that MK has not employed 
the NK drivers and has not assumed control over their day-to-day 
operations; that since NK still exists, it is hard to fathom how 
MK could have succeeded it; and that MK should not be found to 

be the successor to the NK business, which continues to exist as a 
labor leasing company.  On brief NK argues that no employer 
employee relationship exists between MK and the lease employ-

ees; that the only control which MK has is that which is neces-
sary to preserve its motor carrier status; that even assuming, ar-
guendo that an employer-employee relationship existed between 

MK and the leased employees, MK would not qualify as a suc-
cessor due to the lack of substant
ial continuity between the enter-
prises in that the business of MK
 is substantially different than 
that formerly done by NK since MK has additional customers, 
MK bills from its office in Carson City, MK has its own operat-
ing authority and liability insuran
ce, fuel is now acquired on the 
road, uniforms are now optional and driver barbecues were initi-
ated at the Dearborn terminal.
15 As the Court pointed out in 
NLRB v. Burns Security Services
, 406 U.S. 272, 279 (1972): 
 It has been consistently held that a mere change of employ-

ers or of ownership in the employing industry is not such an 
ﬁunusual circumstanceﬂ as to affect the force of the Board™s 
certification within the normal op
erative period if a majority 
of employees after the change of ownership or management 
were employed by the preceding employer. 
 As pointed out in 
NLRB v. Security-Columbian Banknote Co.,
 541 F.2d 135, 138Œ139 (3d Cir. 1976): 
 [T]he underlying policy of the successor employer doc-
trine . . . seeks to facilitate tr
ansfers of capital to enable re-
organization and vitalization of business enterprises but at 
the same time protect employee rights and assure the ac-
complishment of the transition 
in an environment of indus-
trial peace. [Citations omitted.]  Changes in ownership of an 
enterprise may eliminate contractual obligations to employ-
ees, 
NLRB v. Burns Security Services
 . . .  but a successor 
employer ﬁhas frequently been required to assume the statu-
torily-imposed duty of the pr
edecessor to bargain with the 
designated representative of its employees.ﬂ Note
, The Bar-
                                                          
 15 Both Respondents cite 
H&W Motor Express
, 271 NLRB 466 
(1984), in their briefs in support of their arguments that NK and MK 
are not joint employers.  MK asserts on brief that it is almost as though 
MK and NK patterned their conduct after the decision in 
H&W
 and their conduct should meet the same re
sult as was reached in that case.  
NK argues that H&W
 presents a factual scenario
 nearly identical to the 
instant case.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 560gaining Obligations of Successor Employers
, 88 Harv. L. 
Rev. 759, 760 (1975). 
 In determining whether an employer is a successor the follow-
ing factors are considered: (1) whether there has been a substan-
tial continuity of the same busi
ness operation; (2) whether the 
new employer used the same plant; (3) whether the new em-
ployer has the same or substantially the same work force; (4) 
whether the same jobs exist under the same working conditions; 
(5) whether the employer employs the same supervisors; (6) 

whether the employer uses the same machinery, equipment, and 
methods of production; and (7) whether the employer manufac-
tures the same product or offers the same services. 
The court in NLRB v. Security-Columbian Banknote, Co.,
 su-pra at 139, went on to indicate: 
 These factors, it is often said, 
should be seen from the pro-
spective of the employee.  [Citations omitted.]  This ﬁem-
ployee viewpointﬂ derives from the concept that the only 
reason to limit a successor employer™s ability to reorganize 
his labor relations is to offer the employees some protection 

from a sudden change in the employment relationship.  [Ci-
tation omitted.]  Thus, the inquiry must ascertain whether 
the changes in the nature of the employment relationship are 

sufficiently substantial to vitiate the employee™s original 
choice of bargaining representative.  [Citations omitted.] 
 As pointed out by counsel for the General Counsel MK is op-
erating NK™s previous tank truck transportation business at the 
same location as NK pr
oviding substantially the same services to 
substantially the same customers, the NK drivers are performing 
the same work with much the same equipment and they report to 
the same supervisors, and but for the employee lease agreement 
all relevant factors exist to determine that MK is a successor.  
Also as pointed out by counsel for the General Counsel, a new 
owner™s failure to hire its predece
ssor™s employees will not defeat 
a claim of successorship if such fa
ilure is shown to be motivated 
by the former employees™ affiliation with a union and unlawful 

motivation can be determined from union animus, a lack of a 
convincing rationale for refusing to hire the predecessor™s em-
ployees and evidence supporting an inference that the new em-

ployer conducted itself in such a way regarding staffing as to 
avoid a bargaining obligation.  McKinley gave no explanation for 
his aversion to hiring NK™s employees and MK presented no 

economic basis for its refusal to 
hire these employees at the time 
of the purchase. The employee leasing agreement was a means of 

MK attempting to evade recognition of the Union and assump-

tion of the terms of the collective-bargaining agreement.  
McKinley wanted to have the employees of NK handle the in-
volved traffic.  It would not appear to be an easy task to get peo-

ple to drive tankers transporting gasoline or aviation fuel, both of 
which are highly combustible.  If 
McKinley was able to hire all 
of the drivers needed before the purchase, he would have needed 
between 30 and 60 days to train them.  While McKinley testified 
that this would have been possible, it is noted that he did not deny 
Hamilton™s testimony that he, McKinley, told the NK drivers 
during his first meeting with th
em that they were NK™s most 
valuable asset and he would be getting a qualified trained work-
force that knew the work and the equipment.  Indeed McKinley 
made the utilization of ﬁthose dr
ivers of Seller that Purchaser 
deems necessary to operate its businessﬂ a condition precedent in 
the asset purchase agreement.  The lease arrangement was not 
necessary to protect the pension rights of the NK drivers or avoid 
ERISA liability on the part of NK Parker.  This could have been 
accomplished by MK hiring the involved drivers at the outset.  
But MK did not and McKinley did not give any valid explanation 
for his refusal.  As became ob
vious, McKinley wanted NK™s 
drivers to work for MK.  He told 
them so and eventually he solic-
ited them to become employees of MK.  This was his intent all 

along.  McKinley wanted the drivers.  He did not want their col-
lective-bargaining representative.  
Respondents™ reliance on 
H&W Motor Express
, supra, is mis-
placed.  That case, decided by then Chairman Dotson and Mem-

bers Zimmerman and Hunter, involved a direction of election and 
a unit question which considered whether a purchaser and a labor 

broker were joint employers.  There the independent labor bro-
ker, which had been in business for 3 years, provided labor to 
employers in 12 locations throughout the Midwest.  At the time 

of the purchase the broker had been providing labor to the seller 
in the form of a terminal manager and five truckdrivers.  The 
purchaser entered into an agreemen
t with the broker to continue 
the staffing of the terminal with the employees of the broker.  
There the purchaser came upon a situation where there was a 
seller and a labor broker independent
 of the seller.  Here the pur-
chaser came upon a situation where there was only a seller.  Only 
at that point in time was the leasing company created.  And it was 
created at the behest of the purchaser by the seller.  Why?  Driv-
ers like Bersano were not overly concerned with establishing 
pension  rights.  He could have been hired by MK immediately.  
And if he was hired as a part of the represented group of NK 
employees, there would not have
 been any reason to be con-
cerned with any question regarding the pension.  When it was 
created, the leasing company, unlike the broker in H&W Motor 
Express, served only the needs of the purchaser.  McKinley had 
Norm Parker set up the employee leasing company as a means of 

evading recognition of the Union and the assumption of the terms 
of the involved collective-bargaining agreement.  McKinley in-
tended to hire all of the NK drivers.  But he wanted to apply his 

own terms and conditions of employment and not have to bargain 
with the Union.  McKinley demonstrated his antiunion animus.  
He did not supply a lawful explanation for his refusal to hire 

NK™s drivers at the time of the purchase.  There was none.  The 
Act was violated as alleged.  MK purchased the business (assets 
vis-a-vis stock) of NK and operated it in basically unchanged 
form.  MK and NK entered into an employee leasing agreement 
in order for MK to avoid hiring a majority of NK™s unit employ-
ees and to allow MK to evade re
cognition of the Charging Union 
and assumption of the terms of the collective-bargaining agree-
ment and but for this MK would have employed, as a majority of 

its employees, individuals who were previous employees of NK.  
MK has continued the employing 
entity and is a successor to NK. 
On brief, the General Counsel contends that NK and MK are 
joint employers of both the NK leased drivers and the MK driv-

ers; that a joint employer relationship exists when two or more 
employers ﬁcodetermine those matters governing essential terms 

and conditions of employment,ﬂ that the essential factor to be 
examined is whether one employer possesses sufficient control 
over the work of the employees of another employer; that there 
 N.K. PARKER TRANSPORT 561must be a showing that the empl
oyer meaningfully affects mat-
ters relating to the employment relationship such as hiring, firing, 
discipline, supervision, and direction; that the evidence demon-
strates that both NK and MK code
termined those matters govern-
ing terms and conditions of employment of all the drivers; that 
while the NK drivers were admitte
dly supervised by Mathes, 
who had the authority to fire and discipline them, MK also mean-
ingfully affected the terms and conditions of employment of the 
NK drivers in that (1) Nelson, an
 A&C manager, issued a letter 
of investigation to an NK driver, (2) Halfman™s authority over 

NK drivers exceeded merely as
suring compliance with DOT 
when he imposed MK policy by requiring a drug test for an NK 
driver due for an annual physical, (3) MK also imposed its policy 
regarding pilferage on the NK drivers, and (4) it was a decision 
by MK that terminated the bene
fit of uniform maintenance for 
NK drivers; that MK and NK codetermine the dispatch order and 
seniority for the purposes of shift preference and days off of all 
the drivers, both MK and NK; that 
with respect to labor relations, 

NK meaningfully affected the te
rms and conditions of MK driv-
ers in that Mathes (a) exercise
d judgment and discretion in the 
assignment of particular jobs 
to each driver which constitutes 
responsible direction, (b) also serves more than a reporting func-
tion in the discipline area because he exercises discretion in de-
ciding when to report infractions of MK drivers such as tardiness 

or no call/no show to Carson City management, and (c) directs 
the MK drivers as well as the NK
 drivers since MK has no su-
pervisors or managers at the facility on a daily or regular basis; 
and that a unit of drivers, both MK and NK, is an appropriate 
bargaining unit since all drivers, both MK and NK perform the 
same work at the same facility under the same working condi-
tions and the same day to day supervision, they have ample op-
portunity to interact and have contact with one another, and they 
clearly enjoy a community of interest.  MK, on brief, argues, as 
noted above, that this case is remarkably similar to 
H&W Motor 
Express
, supra; that the examples of joint employer conduct of-
fered by the General Counsel fall sh
ort in that (a) while transpor-

tation related documents filled out by NK drivers had MK™s 
name on them, the documents were completed to either assure 

DOT compliance or monitor and charge for the freight being 
delivered, (b) Halfman™s April 3, 1996 letter of investigation to 
Walker was the only such memo the General Counsel introduced 

to indicate that MK ever exercised control over an NK employee, 
and as testified by Halfman, it wa
s more likely done as a result of 
confusion at the beginning of the new operation, and as a result 
of his subbing for a vacationing employee, (c) the Nelson memo 
regarding stealing fuel from a traile
r is not sufficient to establish 
any joint employer relationship between MK and NK, (d) the 
April 7, 1997 Halfman memo regarding an NK™s driver™s DOT 
physical and drug test was merely
 a safety director™s monitoring 
the status of all people driving under the MK authority, and (e) 
MK did nothing to terminate Horsch but rather simply advised 
NK that MK no longer desired Horsch™s driving services; and 
that the employees were only di
sciplined or supervised by the 
proper parties and since there was no cross-over there is no joint 

employer.  NK, on brief, argues that for a lessee of employees to 
be found a joint employer of those leased employees, it must be 
shown that the lessee possesses sufficient indicia of control over 
those employees and meaningfully affects matters relating to 
their employment relationship. 
As noted above, this case differs from 
H&W Motor Express
, supra, in that, as concluded above, the leasing company here was 

established by the seller, NK, at the behest of the purchaser, MK, 
solely16 as a means to avoid the legal obligations.  Is it necessary 
or even appropriate to grade th
e performance of this charade?  
The arrangement was a sham.  It is not a question of how well 

they did or did not carry it off.  A sham is a sham.  The Respon-
dents were doing what they believed would give them an argu-
ment for avoiding the involved 
legal obligations.  Halfman™s 
April 3, 1996 memo was a slipup.  More accurately, Halfman in 
this instance unwittingly strayed from the script.  As noted by the 
General Counsel, there were othe
r slipups.  NK and MK were 
codetermining those matters governing essential terms and condi-
tions of employment.  They have exercised common control and 
supervision of unit employees.  Re
spondents are joint employers.  
Paragraph 14 of the complaint alleges that in June 1996 MK 
through McKinley dealt directly with unit employees by encour-
aging them to leave the payroll of NK and become directly em-
ployed by MK, and by promising them benefits and improved 

working conditions.  On brief, th
e General Counsel 
contends that 
Horsch did not solicit McKinley™s
 offer to switch to MK and 
although Bersano initiated his conversation with McKinley, the 

other drivers present to whom McKinley addressed remarks en-
couraging them to switch to MK at that time did not solicit such 
an offer.  MK on brief, argues that McKinley simply answered 
questions propounded to him by NK drivers, he made no prom-
ises of increased bene
fits indicating only that benefits would be 
pretty much the same; and that this is not the direct dealing or 
active solicitation of employees alleged.  NK, on brief, argues 
that there was no encouragement to leave NK, any employee who 

went to MK approached McKinley, and Parker encouraged no 
one to leave.  Taking the last assertion first, the complaint refers to the con-
duct of McKinley not that of Parker.  McKinley promised Horsch 

a pay increase, a 401(k) and a day-shift position.  Only when he 
was asked to put it in writing did McKinley say there was noth-

ing at that time.  Also, as pointed out by General Counsel, the 
other drivers present with Bersano to whom McKinley addressed 
remarks encouraging them to switch to MK at that time did not 

solicit such an offer.  Counsel for MK elicited the following tes-
timony on cross-examination of Bersano: 
 Q.  And any of the other drivers that were there that 
asked him [McKinley] questions, he answered their ques-
tions as well, correct? 
 A.  Yes 
 This is not the same as argued on brief, viz, that McKinley 
simply answered questions propounded to him by NK drivers.  

McKinley did not deny Bersano™
s testimony that he, McKinley, 
told him and the other NK drivers present that it was the best 
time to switch because he, McKinley, was going to have to go 
                                                          
 16 As the parties stipulated, as set forth above, MK was NK™s only 
customer up to the time of the heari
ng herein.  MK agreed to lease all 
of the drivers.  At the outset McKinl
ey concluded that as business grew 
he would have to add drivers.  Be
fore the hearing NK leasing neither 
intended to lease its drivers to anyone other than MK nor did it. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 562out and hire more drivers off the 
street in order to fill the posi-
tions he planned on.  McKinley was encouraging the drivers to 
make the switch.  The other drivers could have asked questions 
after the solicitation was made.  MK™s attorney did not establish 

when the other drivers asked the questions.  MK violated the Act 
as alleged in this paragraph of the complaint. 
Paragraphs 15, 17, and 18 of the complaint collectively allege 
that in June 1996 MK hired new unit employees as drivers and, 

without the Union™s consent, un
ilaterally implemented different 
wages, benefits and worki
ng conditionsŠall of which are 
mandatory subjects for the purpose of collective bargainingŠfor 
new drivers different than those set forth in the involved collec-
tive-bargaining agreement.  On brief, counsel for General Coun-
sel contends that when a successor has made it perfectly clear 
that it intends to retain all of the predecessor™s employees as a 
majority of its work force, the employer cannot make any 
changes in mandatory subjects without bargaining with the 
Union, 
Spruce Up Corp., 209 NLRB 194 (1974); that where the 
Union was presented with a fait
 accompli as to the hiring and 
implementation of different terms, there is no requirement of a 

specific bargaining request from the Union to establish the 

violation; that as a successor MK was not free to hire drivers and 
unilaterally implement different terms and conditions of 
employment for them without bargaining with the Union; and 

that, as a joint employer while MK may not have been obligated 
to assume the collective-bargaining agreement, it was obligated 
to abide by the terms of the contract in hiring new drivers, 
D & S 
Leasing
, 299 NLRB 658 (1990).  As noted above, both MK and 
NK on brief, argue that MK is neither a succe
ssor nor joint 
employer. 
It is concluded above that MK is both a successor and a joint 
employer.  Consequently counsel for General Counsel is correct 
in her contentions as set forth above.  For the reasons given by 
counsel for General Counsel MK vi
olated the Act as alleged in 
paragraphs 15, 17, and 18 of the complaint. 
Paragraph 16 of the complaint alleges that the following con-
duct is inherently destructive of the rights guaranteed employees 
in Section 7 of the Act: (1) MK and NK entering into an em-
ployee leasing agreement in order for Respondent MK to avoid 

hiring a majority of NK™s unit employees and to allow MK to 
evade recognition of the Charging Union and assumption of the 
terms of the involved collective-bargaining agreement, (2) in 

June 1996 MK through McKinley dealing directly with unit em-
ployees by encouraging them to leave the payroll of NK and 
become directly employed by MK, and by promising them bene-
fits and improved working conditions, and (3) in June 1996 MK 
hiring new unit employees as drivers and unilaterally implement-
ing different wages, benefits and working conditions for new 
drivers different than those set 
forth in the involved collective-
bargaining agreement.  As concluded above, the leasing ar-
rangement was a scheme entered into
 in an attempt to avoid that which is described in (1) above of this paragraph.  In furtherance 

of its attempt to undermine the Union MK, as concluded above, 

dealt directly with the ﬁleasedﬂ employees.  And finally, as con-
cluded above, MK engaged in the conduct described in (3), above 
in this paragraph.   
As set out in 
Esmark, Inc. v. NLRB
, 887 F.2d 739, 747Œ749 
(7th Cir. 1989): 
 Some conduct is so inherently destructive of employee 
interests that it may be d
eemed proscribed [by section 
8(a)(3)] without need for proof of an underlying improper 

motive.  That is, some conduct carries with it unavoidable 

consequences which the employer not only foresaw but 
which he must have intended 
and thus bears its own indicia 
of intent.  NLRB v. Great Dane
 Trailers, Inc
., 388 U.S. 26, 34Œ35, 
(1967) (citations omitted). 
The Supreme Court has not provided a precise definition 
of ﬁinherently destructiveﬂ conduct.  However, it is clear 
that the label ﬁinherently destructiveﬂ may be applied only 
to conduct which exhibits hostility to the process of collec-
tive bargaining itself . . . . Inherently destructive conduct is 
that conduct which has ﬁfar reaching effects which would 
hinder future bargainingﬂ; i.e., that conduct which ﬁcreat[es] 
visible and continuing obstacles to the future exercise of 

employee rights.ﬂ 
[C]onduct may be inherently destructive even though it 
does not divide the work force into antagonistic factions, but 

instead ﬁdiscourages collective bargaining in the sense of 
making it seem a futile exercise in the eyes of the employ-
ees.ﬂ 
[If the] conduct falls into . . .  [this] category  . . . no 
showing of antiunion motive . . .  [is] required to support an 
8(a)(3) finding.  [T]he calculated repudiation of a collective 
bargaining and prompt institution of less favorable terms 
sends a signal to employees that despite their diligent efforts 
to organize and bargain collectively, their contract may be 
disregarded.  Workers could wonder  . . . why collective rep-
resentation, with its attendant costs, is worthwhile if their 
employer can manipulate things so easily by selling assets 
 . . .  As the Firth Circuit explained in a remarkably similar 
case, 
 It would be a complete contradiction to state that [repu-

diation of a collective-bargaining agreement] did not 

jeopardize the Union™s position as bargaining agent or 
diminish its ability effectively to represent [its mem-
bers].  Furthermore, no conduct could more effica-

ciously convey to the employees the futility of engaging 
in concerted activity, and thereby directly and unambi-
guously deter the exercise of that right, the guarantee 

most fundamentally protected by the Act.  From the 
[workers™] standpoint, it would be futile to engage in 
collective bargaining through a representative if the 

Company would repudiate any resulting agreement at 
will.  Accordingly, the Company™s conduct was inher-
ently destructive of important employee rights, and no 

proof of antiunion motivation is required.  [All brack-
eted material in origin
al.] [Footnotes omitted. 
 Where as here (1) MK and NK entered into an employee leas-
ing agreement in order for MK to avoid hiring a majority of NK™s 
unit employees and to allow MK
 to evade recognition of the 
Charging Union and assumption of the terms of the involved 
collective-bargaining agreement, (2) McKinley dealt directly 
with unit employees by encouraging them to leave the payroll of 
NK and become directly employed by MK, promising them 
 N.K. PARKER TRANSPORT 563benefits and improved working conditions, and (3) MK hired 
new unit employees as drivers and unilaterally implemented 
different wages, benefits, and wo
rking conditions for new drivers 
different than those set forth in the involved collective-bargaining 
agreement, the conduct can only be described as inherently de-
structive. 
Paragraph 20 of the complaint alleges that since on or about 
March 18, 1997, MK has refused to return Horsch to work.  On 

brief the General Counsel contends that the reasons given by MK 
for no longer accepting Horsch were
 determined by the Michigan 
Tank Carriers Joint State Committee 
to be insufficient to justify 
termination; that despite this determination MK refused to return 

Horsch to work; that Horsch was the steward and as such was the 
ﬁpoint manﬂ for the Union in challenging MK™s attempt to avoid 
recognition of the Union; that Horsch filed a grievance challeng-
ing the manner in which the MK drivers were hired and assigned 
work; that MK would perceive th
e elimination of Horsch as an 
additional means of facilitating avoidance of the Union and it 
would further MK™s goal of eroding the bargaining unit in viola-
tion of Section 8(a)(3) of the Act; that MK™s reason for maintain-
ing its position against returning 
Horsch to work are disingenu-
ous in that after the November 1996 incident Horsch continued to 
deliver for the customer, Marathon, and contrary to MK™s posi-
tion it was not shown that Horsch™s driving record did not meet 

its standards; and that MK did have an obligation to bargain with 
the Union regarding mandatory subjects of bargaining, and, 
therefore, MK should have bargained with the Union regarding 

the reinstatement of Horsch and it
s failure to do so violated Sec-
tion 8(a)(5) of the Act.  MK, on br
ief, argues that the simple fact 
remains that Horsch does not meet the quality standards that MK 
imposes upon anybody ﬁthat is to driveﬂ
17 under its authority 
with equipment for which it is responsible; and that MK was not 
required by the decision of the Joint State Committee to return 
Horsch to work since that was left to Horsch™s employer, NK.  
On brief, NK argues that MK was 
justified in refu
sing Horsch™s 
services, ﬁas evidenced by the grievance decision in its favor.ﬂ
18 Taking the last argument first, the grievance decision was not 
in favor of MK.  And with respec
t to MK arguments, ﬁthat is to 

driveﬂ does not accurately describe Horsch™s situation in that he 
was already driving for MK.  As McKinley testified, with a 
driver who already drives for MK and then gets points on his 

driving record the standard is not more than two points.  Rather, 
McKinley testified that he woul
d consult with MK™s insurance 
company to determine if the driver is a risk.  It was not shown 
that McKinley had done this with respect to Horsch.  As pointed 
out by counsel for the General C
ounsel, MK™s reasons for main-
taining its position against return
ing Horsch to work are disin-
genuous.  I agree with counsel for the General Counsel that the 
evidence of record establishes that 
in refusing to return Horsch to 
work after the committee decision, MK was motivated by its 
desire to rid itself of the steward, who it knew also filed a griev-
ance which placed in question section 1.3 of the agreementŠthe 
                                                          
                                                            
17 MK™s Br. 25. 
18 NK™s Br. 14 
transfer of company title
19 or interest, and erode the bargaining 
unit in furtherance of its goal to avoid dealing with the Union, 
and thereby violated Section 8(a)(1) and (3) of the Act.
20  MK 
also has an obligation to bargain 
with the Union with respect to 
mandatory subjects of bargaining.  Horsch™s reinstatement was 

such a subject.  MK violated Sec
tion 8(a)(1) and (5) of the Act as 
alleged in paragraph 20 of the complaint. 
MK takes the position that the charges against MK are un-
timely.  More specifically, on brief, MK argues, in part, that the 
December 20, 1996 charge against MK alleges that it came to the 
Union™s attention that MK had 
hired nonunion personnel.  MK 
points out that any alleged unfair labor practice in this regard 
which occurred prior to June 20,
 1996, would be barred.  As 
noted above, at the outset of the hearing herein MK stipulated as 
follows; ﬁ18.  Respondent MK first hired a driver on June 20, 

1996.ﬂ  MK makes additional arguments on this point.  In my 
opinion on page 22 of her brief counsel for General Counsel 
correctly points out why the arguments of MK on this point have 

no merit: 
 A charge is considered served on the day that it is deposited 

in the United States mail.  Section 102.112 of the Board™s 
Rules and Regulations; Laborers Local 264
 (D&G Con-
struction) 216 NLRB 40 (1975) enfd. 526 F.2d 778 (8th Cir. 
1976).  Service on one employer in a joint employer rela-

tionship is considered service on the other.  
Lucky Service 
Co., 292 NLRB 1159 (1989).  The same is true for employ-
ers in a successorship situation.  
Hartman Mechanical, Inc
., 
316 NLRB 395 (1995).  An amended charge may allege un-
fair labor practices committed with[in] 6 months of the  ser-
vice of the original charge.  The amended charges in the in-
stant case were closely related to the original charges and 
arose from the same factual situation.  
Redd-I, Inc
., 290 NLRB 1115 (1988); 
Marriott Corporation
, 310 NLRB 1152 
(1993); 
City Wide Service Corp.
, 317 NLRB 861 (1995). 
CONCLUSIONS OF LAW 
1. NK is an employer engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act. 
2. MK is an employer engage
d in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act. 
3. The Charging Union is, and has been at all times material, a 
labor organization within the meani
ng of Section 2(5) of the Act. 
4. The following described unit is an appropriate one for col-
lective-bargaining purposes: 
 All full-time and regular part-time employees employed at 
Respondents™ Dearborn, Michigan facility, but excluding all 
office clerical employees, guards and supervisors within the 
meaning of the Act. 
 19 As set out in GC Exh. 14, the grievance deals with sec. 1.3Š
Transfer of Company Title or Intere
st of the Central States Area Tank 
Truck Agreement, GC Exh. 8. 
20 While the inherently destructive finding above obviates the need 
to go into motivation, in my opinion what occurred here occurred be-
cause of union animus.  But for Horsch™s union activity, he would have 
been treated as any other person w
ho was already driving for MK.  He 
was not. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5645. At all material times the Charging Union has been the ex-
clusive collective-bargaining representative of the unit described 
above for the purposes of collective bargaining. 
6. Respondent M.K. Parker Tran
sport, Inc. is a successor of 
N.K. Parker Transport, Inc. and as such, as here pertinent, as of 

March 1996 M.K. Parker Transport, Inc. has employed the em-
ployees in the above-described unit employed at the involved 

Dearborn, Michigan facility. 
7. At all material times since March 1996, N.K. Parker Trans-
port, Inc. and M.K. Parker Trans
port, Inc. have been joint em-
ployers of the employees in the unit described above. 
8. By entering into an employee leasing agreement in order for 
M.K. Parker Transport, Inc. to avoid hiring a majority of N.K. 

Parker Transport, Inc.™s unit employees and to allow M.K. Parker 
Transport, Inc. to evade recognition of the Charging Union and 
assumption of the terms of the involved collectivebargaining 
agreement M.K. Parker Transport, Inc. and N.K. Parker Trans-
port, Inc. have violated Section 8(a)(1) and (3) and Section 

8(a)(1) and (5) of the Act. 
9. By dealing directly with Unit employees by encouraging 
them to leave the payroll of N.K. Parker Transport, Inc. and be-

come directly employed by M.K. 
Parker Transport, Inc., and by 
promising them benefits and improved working conditions M.K. 

Transport, Inc. has violated Section 8(a)(1) and (3) and Section 

8(a)(1) and (5) of the Act. 
10. By hiring new unit employees as drivers and unilaterally 
implementing different wages, be
nefits, and working conditions 
for new drivers other than those set forth in the collective-
bargaining agreement, M.K. Parker
 Transport, Inc. has violated 
Section 8(a)(1) and (3) and Section 8(a)(1) and (5) of the Act. 
11. By engaging in the conduct described in the next preceding 
paragraph without the Charging Union™s consent M.K. Parker 
Transport, Inc. has violated Sect
ion 8(a)(1) and (5) of the Act. 
12. By refusing to return Steven Horsch to work since on or 
about March 18, 1997, M.K. Parker
 Transport, Inc. has violated 
Section 8(a)(1) and (5) of the Act. 
13. The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
THE REMEDY 
Having found that Respondents engaged in certain unfair labor 
practices, I shall recommend that they be ordered to cease and 
desist therefrom and take certain
 affirmative action set forth be-
low to effectuate the policies of the Act. 
Having found that M.K. Parker 
Transport, Inc. has made uni-
lateral changes in certain terms and conditions of employment in 
violation of the Act, I recomme
nd that M.K. Parker Transport, 
Inc. revoke, upon request by the 
Union, said unilateral changes 
only to the extent that the Unio
n seeks to have them rescinded,
21 and return to the status quo ante 
which was in effect prior to the 
implementation of such unilateral changes, by applying the terms 
of the collective-bargaining agreement which existed in March 

1996 until Respondents bargain to impasse or agreement on 
terms and conditions of employment.  Also, I shall recommend 
that Respondents be ordered to make whole the Charging Union 

and unit employees, for any losses suffered as a result of Re-
spondents™ unlawful conduct, computed on a quarterly basis from 
March 1, 1996, as prescribed in 
F. W
. Woolworth Co
., 90 NLRB 
289 (1950), plus interest as computed in 
New Horizons for the 
Retarded
, 283 NLRB 1173 (1987).  M.K. Parker Transport, Inc. 
having unlawfully refused to return Steven Horsch to work it 
must offer him reinstatement and make him whole for any loss of 
earnings and other benefits, computed on a quarterly basis from 
March 18, 1997, to the date of a proper offer of reinstatement, 
less any net interim earnings, as prescribed in 
F. W. Woolworth 
Co., supra, plus interest as computed in 
New Horizons for the 
Retarded
, supra. 
It will be recommended that MK be ordered to recognize and, 
on request, bargain collectively and in good faith with the Charg-

ing Union as the collective-bargaining representative of the unit 
employees. 
[Recommended Order omitted from publication.] 
                                                          
 21 It would be contrary to the purposes of the Act if unit employees 
were penalized by an order which 
would require the withdrawal of 
improved wages, benefits or worki
ng conditions for employees hired on 
or after June 1996.  Consequently
, such improvements shall not be 
rescinded unless specifically reque
sted by the Charging Union. 
 